DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Response to Amendments
	This office action responds to the amendments filed on February 10, 2021 for application 15/348,285.  Claims 1, 6, 11, and 16 were amended, and claims 1-3, 5-9, 11-13, 15-19, and 21-22 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on February 10, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 13-19 of the Remarks that concerns the § 103 rejection of independent claims 1 and 11, the Applicant’s arguments in association with amendments are persuasive.  The Examiner conducted a further review of the prior art and concludes that independent claims 1 and 11 comprise allowable subject matter.
Allowable Subject Matter
Claims 1-3, 5-9, 11-13, 15-19, and 21-22 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art is: 1) “Lovelace” (US 6,263,431), 2) “Adiraju” (US 2010/0048296), 3) “Aissi” (US 2005/0039016), 4) “Spiers” (US 2012/0265976), 5) “Tahan” (US 2005/0289343), 
6) “Hartley” (US 2014/0205092), 7) “Haridas” (US 2017/0359171), 8) “Keidar” (US 2017/0060595), 9) “Azema” (US 2004/0025010), 10) “Sanders” (US 9,165,143), 
11) “Aytek” (US 8,560,823), and 12) “Sheriff” (US 2005/0138409).  
1) Lovelace discloses a method and system for a secure booting system that relies upon hashes, a digital certificate, a public key, and a secure memory for authentication.  2) Adiraju discloses the use of a hash value, public key, and digital certificate to validate a resource during booting. 3) Aissi discloses the use of digital signatures to authenticate a trusted hardware platform.  4) Spiers discloses the use of CPU microcode within a secure cloud architecture.  5) Tahan discloses a hardware-based method for binding a hardware component and platform through the use of a hash, public key, and digital certificate.  6)  Hartley discloses secure provisioning between multiple entities with respect to secure boot code.  7) Haridas discloses a secure in-band upgrade for using key revocation lists and asymmetric keys pairs for a digitally signed bootloader.  8) Keidar discloses a means to securely activate or revoke a key within a secure boot system.  9) Azema discloses the protection of system firmware through the use of a manufacture’s digital signature and certificate.  
10) Sanders discloses the encryption and authentication of a boot image for a system-on-chip.  11) Aytek discloses a trusted modular firmware update procedure involving a 12) Sheriff discloses a means for securing an electronic device by employing a process that determines both the authenticity of the source of a boot image and the integrity of the boot image.
What is missing from the prior art is a method and system with the following characteristics.  The method and system comprising a non-transitory machine-readable storage medium operatively coupled to the processor.  The processor comprises an efuse and a microcode executing unit, wherein the efuse stores a trusted hash value and a trusted user identification information hash value.  The non-transitory machine-readable storage medium is configured to store a trusted module, a digital certificate of the trusted module, and a user identification information.  The microcode executing unit authenticates a digital signature of the digital certificate using a public key, and when the digital signature is successfully authenticated, the microcode executing unit authenticates the trusted module according to a first hash value of the trusted module, where the first hash value is stored in a first extension field of the digital certificate.  The microcode executing unit further calculates a second hash value of the public key of the digital certificate, and when the microcode executing unit determines that the second hash value of the public key is equal to the trusted hash value, the microcode executing unit calculates a third hash value of the user identification information.  The authentication of the digital signature is allowed to be performed when the microcode executing unit determines that the third hash value is equal to the trusted user identification information hash value.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1 and 11.  Therefore, claims 1 and 11 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1 and 11 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491